Henry Steils, plaintiff in error, was convicted in the county court of Blaine county of the offense of maintaining a place where intoxicating liquors were received and kept for the purpose of selling, bartering, giving away or otherwise furnishing said liquors. Upon a trial the jury returned a verdict of guilty and assessed his punishment at a term of six months in the county jail and to pay a fine of five hundred dollars. July 20, 1911, judgment and sentence was entered in accordance with the verdict of the jury. An examination of the record convinces us that the various assignments of error are without merit. The information sufficiently charges the offense, and there seem to be no reasonable doubt that the verdict of the jury was entirely in harmony with the interests of justice. The judgment of the lower court is therefore affirmed. Mandate to issue forthwith.